Citation Nr: 0402541	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  02-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an effective date earlier than August 25, 
2000, for a 100 percent evaluation for a dysthymic disorder.  

2.	Entitlement to an effective date earlier than December 8, 
1999, for a 50 percent evaluation for a dysthymic disorder.  


WITNESS AT HEARINGS ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to July 
1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which assigned a 50 percent evaluation 
for the veteran's dysthymic disorder, effective December 8, 
1999, and a 100 percent rating, effective August 25, 2000.  

The veteran asserts that this appeal is actually a 
continuation of her appeal of an April 1998 rating decision 
that initially granted service connection for a dysthymic 
disorder, effective December 9, 1997.  That rating assigned 
an initial evaluation of 10 percent, which was increased to 
30 percent, effective on the same date in December, by rating 
decision dated in July 1999.  The veteran continued her 
appeal.  Her rating was eventually increased to 50 percent 
disabling, effective December 8, 1999, and to 100 percent, 
effective August 25, 2000.  A new appeal was docketed to the 
Board, phrased in terms of the effective date of the award.  
The Board agrees with the veteran, that this is, essentially, 
a continuation of her earlier appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).  
The case was previously before the Board in January 2001 when 
it was remanded for additional development.  


FINDINGS OF FACT

1.	Prior to May 7, 1999, the veteran's psychiatric disorder 
was primarily manifested by depression and anxiety, but was 
controlled by medication.  

2.	On May 7, 1999, the veteran was suspended from employment 
and began having increased symptoms of depression and anxiety 
as well as thoughts of suicide.  

3.	Total disability due to a psychiatric disorder is first 
demonstrated on August 25, 2000.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent for a 
dysthymic disorder were not shown prior to May 7, 1999, at 
which time the criteria for a 50 percent rating were 
demonstrated.    38 U.S.C.A. § 1155 (West 2001); 
38 C.F.R. § 4.130, Code 9433 (2003).   

2.	The proper effective date for an award of a 100 rating for 
dysthymia is August 25, 2000.  38 U.S.C.A. §§ 1155, 
5110(a)(b) (West 2001); 38 C.F.R. §§ 3.400(o), 4.130, Code 
9433 (2003).  .  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish her claim in the 
statement of the case and supplemental statements of the 
case.  The May 2002 supplemental statement of the case and 
the October 2002 statement of the case specifically informed 
the veteran of the VCAA and what evidence the VA would 
obtain.  In addition, the veteran was furnished a letter in 
March 2001, and January 2002 that provided notification of 
the information and medical evidence necessary to 
substantiate this claim.  Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had hearings on appeal.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Service connection for a dysthymic disorder was granted by 
rating decision dated in April 1998, effective on December 9, 
1997.  A notice of disagreement was received in May 1998.  A 
substantive appeal was received in June 1998.  A 30 percent 
rating was assigned from the original date of claim to 
December 8, 1999, when it was increased to 50 percent.  The 
50 percent rating was effective until August 25, 2000, when a 
total rating was assigned.  Thus, the Board finds that the 
date of the veteran's claim is December 9, 1997.  The 
effective date of the award, will depend on the date it is 
found that entitlement arose.  

An examination was conducted by VA in March 1998.  At that 
time, it was reported that she was employed as a client 
service representative for a uniform company where she had 
worked for over one year.  The veteran's military, family and 
medical history were reviewed in detail.  On examination, she 
was noted to be neatly and appropriately dressed.  Grooming 
and personal hygiene were good.  Motor behavior was within 
normal limits.  Eye contact was good.  Rate and tone of 
speech were within normal limits.  She was cooperative and 
generally spontaneous in providing responses to questions.  
On mental status examination, she maintained concentration 
throughout the interview.  She was fully oriented.  Her mood 
was mildly depressed and irritable with mood congruent 
affect.  Memory was grossly intact.  Thought processes were 
logical and coherent.  Content was goal directed.  She 
claimed past suicide attempts and stated that she had some 
thoughts of killing herself, but the examiner stated that the 
veteran's children prevented her from doing this, as she did 
not want to leave them motherless.  She denied current 
suicidal or homicidal ideation.  There was no evidence of 
delusional material and no perceptual abnormalities were 
elicited.  She reported some difficulties with sleep, waking 
up periodically during the night and feeling that her life 
was miserable.  She describes good relationships at work, 
although she states she has no real social life and little 
contact with anyone other than family members outside of 
work.  The diagnosis was dysthymic disorder.  Global 
assessment of functioning (GAF) score was 65.  

A certification of health care provider, dated in April 
1998, includes a memorandum from a VA physician that shows 
that the veteran has been under care at the VA Medical Center 
(VAMC), Memphis.  It was noted that the veteran could return 
to work on a trial basis.  

VA outpatient treatment records, dated from May 1998 to 
March 1999 show that the veteran received therapy on a 
monthly basis during this time.  In July 1998, the veteran 
was noted to be improved, with some modification of her 
medications, her GAF score was 65.  In August 1998, it was 
noted that she was doing poorly, with increased anxiety and 
depression due to a situational problem.  Her GAF score was 
noted to be 55.  One month later, it was noted that she 
remained employed, but did not like her job.  She appeared 
extremely tense, suspicious and hypervigilant.  She was 
tearful throughout the session.  In October 1998, she 
appeared improved, being less anxious and less angry.  In 
November 1998, a psychiatric evaluation showed her to be 
alert and cooperative, with good eye contact and normal 
speech.  He showed slight motor agitation.  Her mood was 
anxious and depressed and her affect was anxious.  Thought 
contact had no auditory or visual hallucinations and no 
suicidal or homicidal ideations.  There were no delusions and 
thought processes showed no looseness of associations, flight 
of ideas, circumstantiality or tangentiality.  Judgment and 
insight were poor.  Continued psychotherapy and medication 
were planned.  

On May 7, 1999, the veteran contacted the mental health 
clinic by telephone and stated that she was having problems 
at work and had been suspended from employment.  She was not 
found to be suicidal, but was angry and tearful.  She was 
reminded of her agreement to come to the hospital if thoughts 
of self-harm became overwhelming.  Several days later, on May 
13th, she was seen for a follow-up.  It was noted that she 
had been recently suspended from work, which had become a 
major stressor.  Prior to this episode, it was noted that her 
functioning was reasonably unchanged.  She described her 
sleep as fine, although she woke up every hour.  Her mood was 
described as "OK."  She had mild anergia and anhedonia.  
Most of her symptoms seemed related to her chronic stressors 
of work and her husband who relied on her to take care of 
him.  Objectively, she was alert and cooperative.  She had 
good grooming and hygiene and good eye contact.  Speech was 
normal.  She had a normal psychomotor state.  Mood was 
dysphoric.  Affect was slightly restricted.  Thought content 
had no auditory or visual hallucinations and no delusions.  
There was no suicidal or homicidal ideation.  Thought 
processing showed no loosening of associations, flight of 
ideas, circumstantiality or tangentially.  Judgment and 
insight were both poor.  The assessments were borderline 
personality disorder and dysthymic disorder.  Her mediations 
were altered somewhat.  In June 1999, it was noted that she 
had had some mild improvement in her sleep.  

An examination was conducted by VA in June 1999.  At that 
time, it was noted that she had recently been terminated from 
employment because she had a period where she had been off 
from work four to six times per month due to scheduled 
doctor's appointments.  The veteran's medical history was 
again reviewed, and it was noted that prior evaluations 
showed possible over-reporting of symptoms.  She was followed 
on a regular basis at the VAMC, the records of which  were 
reviewed and found to reflect the chaotic nature of her 
ongoing life situation.  During the examination, the 
veteran's speech was delivered in a moderate to softened tone 
and pace.  The content was rational and goal-directed.  There 
was no evidence of tangentiality, loosening of associations, 
or flight of ideas.  She did not report auditory, visual, or 
tactile hallucinations, and she did not appear to be 
hallucinating at any time during the interview.  No 
delusional material was elicited.  There was no evidence of 
any type of psychotic process.  Her mood was characterized as 
passively cooperative, at best.  Her affect ranged from 
mildly tearful, to pensive, to mildly anxious, to some 
smiling, to an almost needful quality, and, overall, had a 
bit of hysterical quality to it.  She reported ongoing 
problems with both depression and anxiety.  She rated her 
average depression in the 8 to 9 range on a 10 point scale.  
She says it is never better than a 4 or 5.  Her worst 
depression was a 10 plus.  She reported that her anxiety 
caused her cramping in her abdomen.  She reported periodic 
thoughts of suicide, but no reported plan.  She stated that 
her symptoms were worse since her recent firing from her job.  
She stated that she felt depressed 70 percent of the time, 
and anxious the other 30 percent of the time.  Her daily 
routine was described.  The examiner summarized that the 
veteran remained depressed, with anxiety features.  She 
appeared to be over-reporting her symptoms, which, while they 
may have slightly worsened, appeared to cause only moderate 
to mild impairment in terms of social and industrial 
capacity.  The diagnoses included dysthymia and a personality 
disorder NOS.  Her GAF score was 55 to 65.  

The veteran was hospitalized at a VA facility in December 
1999.  At that time, it was noted that she had been advised 
to check into the hospital because for 10 days she had wanted 
to kill herself.  At the onset of her hospitalization, she 
stated that her suicidal thoughts had increased in frequency, 
but she did not develop a plan.  She had no homicidal 
ideations or audiovisual hallucinations.  She stated that her 
thoughts had been racing.  Her appetite increased when she 
stopped taking her medications, but was considered below 
normal when she took them.  She reported sleeping three to 
four hours per night.  During the course of her 
hospitalization, her suicidal thoughts decreased.  She was 
frustrated by her care, stating that she felt it was 
difficult to care for a woman in a predominately male unit.  
Her discharge diagnosis was dysthymia.  Her GAF score was 
approximately 70.  There was no restriction placed on 
employment.  

An examination was conducted by VA on August 11, 2000.  At 
that time, it was noted that since her last evaluation, she 
was receiving treatment at the VAMC two to three times per 
month for medication management.  She had discontinued 
psychotherapy, but had been hospitalized in December 1999 in 
order to regulate her medication.  The veteran arrived on 
time for her interview, and was dressed neatly with good 
grooming and personal hygiene.  Motor behavior was within 
normal contact.  Her eye contact was poor, but at other times 
she appeared to be able to maintain eye contact.  Rate and 
tone of speech was variable.  It became slow and she appeared 
to engage in thought blocking, at times.  Attention was 
adequate except for those periods of thought blocking.  She 
was fully oriented.  Mood appeared to be depressed and 
anxious, with mood congruent affect which occasionally 
tearful during the interview.  Memory skills were grossly 
intact.  Thought contact was goal directed and thought 
processes were logical and coherent.  She denied any suicidal 
or homicidal ideation or intent.  There was no delusional 
material elicited.  Abstract ability was judged to be good.  
There were no perceptional abnormalities.  Judgment and 
insight were adequate.  The veteran stated that since her 
last examination she believed that she was losing 
concentration and was more nervous.  Psychological testing 
was judged to be invalid due to a pattern of over-reporting 
of psychopathology.  The examiner concluded that the veteran 
continued to be depressed and exhibited anxiety as well.  She 
also continued to over-report her symptoms.  She appeared to 
be functioning adequately at home, but this was, in large 
measure due to a fairly limited activities of cleaning home 
and washing and cooking for her family.  Despite the over-
reporting of some of her symptoms, her clinical presentation 
suggested the presence of depressive symptoms and anxiety 
that was exacerbated by her husband's behavior.  The 
diagnoses were dysthymic disorder and personality disorder 
NOS.  The GAF score was 55.  

A statement from a VA physician who has been treating the 
veteran at the VAMC for the past 18 months, dated on August 
25, 2000, shows that the veteran is unable to perform any 
kind of work.  

A determination by the Social Security Administration, dated 
in December 2000, shows that the veteran has been found 
totally disabled by that agency from May 1999.  The medical 
records utilized by the administration consist primarily of 
the VA treatment records that have been reported.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A non-compensable evaluation for a dysthymic disorder is 
warranted where the condition has been formally diagnosed, 
but the symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication.  A 10 percent rating is warranted for 
a dysthymic disorder with occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; where symptoms are 
controlled by continuous medication.  A 30 percent rating is 
warranted for a dysthymic disorder with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability, and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9433 (2003).  

The record shows that the veteran functioned adequately, and 
was gainfully employed, until May 1999, when she, with 
apparent suddenness, was suspended from her job.  It is 
important to note that the Social Security Administration 
dates the onset of her total disability from this month, but 
that decision is not binding on the VA whose regulations for 
rating psychiatric disorders must be utilized in this 
determination.  Prior to May 1999, the veteran's psychiatric 
disorder was primarily manifested by a mildly depressed and 
irritable mood with a congruent affect.  She had good 
relationships at work and her GAF score was 65.  A GAF of 61 
to 70 means that there are some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  Outpatient treatment records show that, with 
adequate mediation, her symptoms were under control.  

This changed with her loss of employment in May 1999.  On May 
13th, an outpatient treatment report showed her to be having 
significant sleep disturbance and increases in her levels of 
anxiety and depression.  In June 1999, she was noted to have 
a dysphoric mood and her affect was tearful.  On examination 
in June 1999, she began reporting an increase in her suicidal 
thoughts, which apparently culminated in the need for 
hospitalization in December 1999.  That evaluation showed a 
lowering of her GAF score, down to 55 at times.  Although 
this score was increased to 70 following the hospitalization 
in December 1999, it appears clear that the veteran's 
condition was worsening by that time, an appearance that is 
supported by the increased disability rating assigned with 
the onset of that hospitalization by the RO.  The Board, 
however, believes that the increased disability can clearly 
be demonstrated as beginning on May 7, 1999, the date of the 
veteran's loss of employment.  

The question remains as to whether or not a rating in excess 
of 50 percent is warranted prior to August 25, 2000, when the 
veteran's treating physician rendered an opinion that her 
depression prevented her from working.  The Board, after 
evaluation of the evidence, believes that an increased rating 
is not warranted prior to that date.  In this regard, it is 
noted that a 70 percent rating requires symptoms such as 
suicidal ideations, obsessional rituals, illogical speech, 
near-continuous panic attacks or depression affecting the 
ability to function independently.  Impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene can also establish the criteria for a 70 percent 
rating.  While the veteran did have some suicidal thoughts, 
she was not shown to have suicidal plans to the extent that 
this symptom was specifically affecting her functioning, and 
none of the other criteria were demonstrated.  Even the VA 
examination dated in August 2000, prior to the August 25th 
statement by the veteran's treating physician that she was 
unemployable, does not show symptomatology warranting a 
rating in excess of 50 percent.  At that time, her GAF score 
was noted to be 55.  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  DSM-IV.  Total 
occupational and social impairment is not demonstrated until 
August 25, 2000, when the 100 percent rating was assigned.  


ORDER

The proper effective date for an award of a 50 percent rating 
for a dysthymic disorder is May 7, 1999.  The proper 
effective date for an award of a 100 percent rating for a 
dysthymic disorder is August 25, 2000.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



